DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a product, a gas turbine engine component. Claim 1 claims both an initial configuration and a final configuration. The initial configuration is indefinite because the claimed final configuration no longer has the structure of the initial configuration. Because Patent protection is given for the product, in this case the final configuration, it is unclear how the claimed final configuration can have both a final and an initial configuration.
Specifically, the initial configuration is given at claim 1 lines 3-10. Lines 3-6 recite a separate fastener. Lines 7-10 recite an opening is provided in the gas turbine engine component. Claim 2 line 2 recites the opening receives the fastener. 
However, the final configuration is given at Claim 1 lines 11-13 which recite the fastener is integrally formed with the gas turbine engine component body as a single-piece structure.
Thus, the final configuration of an integrally formed, single-piece structure cannot also have the fastener be separate. Similarly, the integrally formed, single-piece structure no longer has an opening since the opening is claimed to be filled by the fastener.
Examiner notes it is not improper to include method steps in product claims, even if those steps are subject to product-by-process interpretation. See MPEP 2113. Examiner suggests rewording the claim to capture only the final product or rewording the claim to include method steps clearly indicating that precursor configurations (an opening, a fastener) are transformed by some method step into the final claimed product.
Claims 17-20 are subject to the same interpretation for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarmon et al. (US 2010/0242486) in view of Gries et al. “Textile Reinforcement Structures”, Ceramic Matrix Composites Textbook.
As to claim 1, Jarmon teaches a gas turbine engine component (as shown in the Figures, Jarmon teaches a “hybrid gas turbine and ramjet engine” having components) comprising: a gas turbine engine component body (please refer to Figure 5, which illustrates a gas flow conduit of a heat exchanger 100 which is an embodiment of the heat exchanger 60 of Figure 3) formed of a ceramic matrix composite material (as described in [0024], “In order to withstand the extreme operating temperatures of hypersonic flight, gas flow conduit 102 can be manufactured from, for example, high temperature alloys or ceramics, or a CMC material.”) the at least one fastener integrally formed with the gas turbine engine component body as a single-piece structure (supports 112 are interpreted here as fasteners. Figure 5 illustrates by continuous hashing that the supports 112 are integrally formed with the gas flow conduit 102), and an engine support structure (backing plate 110 as shown in Figure 5), wherein the at least one fastener (supports 112) connects the gas turbine engine component body (gas flow conduit 102) to the engine support structure (as shown in Figure 5, the supports 112 are integral with the gas flow conduit 102 and extend through the backing plate 110. Nuts 116a connect the supports to the backing plate 110).
Jarmon does not teach the fastener body is comprised of a woven fiber material. However, Gries teaches, "The most relevant technologies for one-step textile preforming are...Three Dimensional Woven Structures...Braids...[and]...Three Dimensional Knits" (starting at section 2.3) Thus, even though Jarmon is silent as to what kind of textile the fastener is made from, it appears that the choice of fiber textile structure would have fallen under an "obvious to try" consideration due to the relatively 
Jarmon further teaches the following limitations: wherein the gas turbine engine component body initially comprises a rigidized preform structure formed from a polymer based material (this is a product-by-process limitation which describes an “initial” state of the component body prior to the claimed state. Please see MPEP 2113 which recites, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.” Examiner’s interpretation of “the product” in this guidance refers to a final product irrespective of the states which may have been achieved during a method of manufacture. Jarmon’s gas flow conduit 102 and supports 112 meet the claimed structure of the final product of the gas turbine engine component.); at least one fastener comprising a fastener body extending from a head portion to a foot portion, wherein the head portion is defined by a first dimension and the foot portion is defined by a second dimension that is less than the first dimension (the limitations of the shape of the fastener prior to fastening are considered under product-by-process guidance. Because the fastener will ultimately become integral with the claimed gas turbine engine component, the shape of a fastener at an initial stage is considered here to have no patentable weight so long as it doesn’t affect the end product’s structure.); an opening provided in the gas turbine engine component body to receive the at least one fastener, wherein the opening has a wide portion at one surface of the gas turbine engine component body and a narrow portion at an opposite surface of the gas turbine engine component body (the limitations of .
As to claim 2, Jarmon in view of Gries teaches the gas turbine engine component according to claim 1 wherein the rigidized preform structure has the opening to receive the at least one fastener, and wherein the at least one fastener initially comprises a separate woven fastener formed from a fiber based material, and wherein the separate woven fastener is received within the opening of the rigidized preform structure and subsequently infiltrated with a matrix material to form the single-piece structure as a finished component product (these limitations describe the product during a state of manufacture and are thus considered product-by-process limitations. Jarmon in view of Gries meets the claimed structural limitations of the gas turbine engine component body end product). 
As to claim 3, Jarmon in view of Gries teaches the gas turbine engine component according to claim 2 but does not teach the rigidized preform structure comprises a woven preform. Jarmon is silent as to the textile of the preform structure. Gries teaches, “The most relevant technologies for one-step textile preforming are...Three Dimensional Woven Structures...Braids...[and]...Three Dimensional Knits” (starting at section 2.3). Thus, even though Jarmon is silent as to what kind of textile the preform structure is made from, it appears that the choice of fiber textile structure would have fallen under an "obvious to try" consideration due to the relatively few options of CMC  the rigidized preform structure includes the polymer based material prior to forming the opening (these limitations describe the product during a state of manufacture and are thus considered product-by-process limitations. Jarmon meets the claimed structural limitations of the gas turbine engine component body end product).
As to claim 4, Jarmon in view of Gries teaches the gas turbine engine component according to claim 3 but does not explicitly teach the single-piece structure that forms the finished component product does not include the polymer based material. Rather, Jarmon is silent regarding whether there are polymers included in the finished product. However, ceramic matrix components are widely understood by persons having ordinary skill in the art at the time the invention was effectively filed not to include polymer based materials. Rather, CMCs consist of ceramic matrices. While polymer materials may be used for the purpose of rigidizing CMC preforms, the high-temperature forming of the CMCs is widely accepted under normal production methods to necessarily oxidize all of the polymer such that no polymer is left in the CMC. Accordingly, it is inherent that the CMC component of Jarmon does not include a polymer based material.
As to claim 5, Jarmon in view of Gries teaches the gas turbine engine component according to claim 2 wherein the rigid perform structure is oxidized to remove the polymer based material prior to being infiltrated with the matrix material (this is a product-by-process limitation because is describes a method step performed on a state . 
As to claim 6, Jarmon in view of Gries teaches the gas turbine engine component according to claim 2 wherein the at least one fastener initially comprises a separate woven fastener formed from a fiber based material, and wherein fibers from the rigidized preform structure spread into a weave of the woven fastener prior to being infiltrated with the matrix material (these limitations describe the product during a state of manufacture and are thus considered product-by-process limitations. Jarmon meets the claimed structural limitations of the gas turbine engine component body end product).
As to claim 7, Jarmon in view of Gries teaches the gas turbine engine component according to claim 6 wherein the matrix material is infiltrated into the fibers of the rigidized preform structure and the weave of the fiber fastener (these limitations describe the product during a state of manufacture and are thus considered product-by-process limitations. Jarmon meets the claimed structural limitations of the gas turbine engine component body end product) to form the ceramic matrix composite component with the fastener as a monolithic structure (as shown in Figure 5, the supports 112 are integral with the gas flow conduit 102) 
As to claim 8, Jarmon in view of Gries teaches the gas turbine engine component according to claim 7 wherein the ceramic matrix composite component comprises a nozzle liner connected to the engine support structure with the fastener (as shown in Figure 3, the heat exchanger 60 is a nozzle liner. Figure 5 teaches another . 
As to claim 9, Jarmon in view of Gries teaches the gas turbine engine component according to claim 1 wherein the gas turbine engine component body comprises one of a combustion liner or nozzle seal (as shown in Figure 3, the heat exchanger 60 is a nozzle liner. Figure 5 teaches another embodiment of a heat exchanger 100 having gas flow conduit 102 which is a nozzle seal. The supports 112 connect the gas flow conduit 102 with the backing plate 110.). 
As to claim 11, Jarmon in view of Gries teaches the gas turbine engine component according to claim 1 wherein the ceramic matrix composite component and the at least one fastener are a monolithic structure (the gas flow conduit 102 and the supports 112 are shown in Figure 5 to be monolithic).
As to claim 12, Jarmon in view of Gries teaches the gas turbine engine component according to claim 1 wherein the head portion is received within the wide portion of the opening and the foot portion extends through the narrow portion such that there are no gaps or openings between the head portion and the wide portion or between the narrow portion of the opening and an associated body portion of the fastener body (these limitations describe the product during a state of manufacture and are thus considered product-by-process limitations. The claim ultimately requires the fastener and component portions will become integral. Jarmon meets the claimed structural limitations of the gas turbine engine component body end product).
As to claim 13, Jarmon in view of Gries teaches the gas turbine engine component according to claim 1 wherein the fastener body is comprised of the woven fiber material (as described in the rejection of claim 1) to provide a woven fastener that is woven from fibers to provide a fastener weave (such a woven fastener necessarily has woven fibers and a weave), and wherein fibers from the preform structure extend into the fastener weave of the woven fastener such that the fibers bridge a fastener/component interface (because the component and fastener of Jarmon are integral, the fibers necessarily extend as claimed). 
As to claim 14, Jarmon in view of Gries teaches the gas turbine engine component according to claim 13 wherein the foot portion (portion of support 112 which extends away from conduit 102 in Figure 5) comprises a machined surface (the structure as claimed is found in Jarmon, regardless of whether the surface had a machining method performed on it) and including a connecting structure that is received on the machined surface (fastener 118 (analogous to fastener 162 in Figure 7) is received on the foot portion of the support 112).
As to claim 15, Jarmon in view of Gries teaches the gas turbine engine component according to claim 14 wherein the single-piece structure comprises the gas turbine engine component body (heat exchanger 60 of Figure 3. The conduit 102 is part of the gas turbine engine component body) and an attachment extension portion extending outwardly from the opposite side of the gas turbine engine component body (as shown in Jarmon Figure 5, the supports 112 extend from the conduit 102) to terminate at the foot portion which receives the connecting structure (the surface of the support facing away from the conduit 102 is considered .
As to claim 17, Jarmon teaches a gas turbine engine component (as shown in the Figures, Jarmon teaches a “hybrid gas turbine and ramjet engine” having components) comprising: a gas turbine engine component body (please refer to Figure 5, which illustrates a gas flow conduit of a heat exchanger 100 which is an embodiment of the heat exchanger 60 of Figure 3) formed of a ceramic matrix composite material (as described in [0024], “In order to withstand the extreme operating temperatures of hypersonic flight, gas flow conduit 102 can be manufactured from, for example, high temperature alloys or ceramics, or a CMC material.”); the at least one fastener is integrally formed with the gas turbine engine component body as a single- piece structure without any gaps between the head portion of the fastener and a surface of the opening (supports 112 are interpreted here as fasteners. Figure 5 illustrates by continuous hashing that the supports 112 are integrally formed with the gas flow conduit 102); and an engine support structure (backing plate 110 as shown in Figure 5), wherein the at least one fastener (supports 112) connects the gas turbine engine component body (gas flow conduit 102) to the engine support structure (as shown in Figure 5, the supports 112 are integral with the gas flow conduit 102 and extend through the backing plate 110. Nuts 116a connect the supports to the backing plate 110).
Jarmon does not teach wherein the fastener body is a first woven structure comprised of a woven fiber material or wherein the gas turbine engine component body comprises a second woven structure that is different from the first woven structure. 1 However, Gries teaches, "The most relevant technologies for one-step textile preforming are...Three Dimensional Woven Structures...Braids...[and]...Three Dimensional Knits" (section 2.3) Thus, even though Jarmon is silent as to what kind of textile the fastener and component body is made from, it appears that the choice of fiber textile structure would have fallen under an "obvious to try" consideration due to the relatively few options of CMC precursor textile available to artisans at the time the invention was effectively filed. See MPEP 2143 E.
Jarmon in view of Gries further teaches the first and second woven structures are infiltrated with a matrix material (this is a product-by-process limitation which describes an “initial” state of the component body prior to the claimed state. Please see MPEP 2113 which recites, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.” Examiner’s interpretation of “the product” in this guidance refers to a final product irrespective of the states which may have been achieved during a method of manufacture. Jarmon’s gas flow conduit 102 and supports 112 meet the claimed ;
at least one fastener comprising a fastener body extending from a head portion to a foot portion, and wherein the head portion is defined by a first dimension and the foot portion is defined by a second dimension that is less than the first dimension (the limitations of the shape of the fastener prior to fastening are considered under product-by-process guidance. Because the fastener will ultimately become integral with the claimed gas turbine engine component, the shape of a fastener at an initial stage is considered here to have no patentable weight so long as it doesn’t affect the end product’s structure.);
an opening provided in the gas turbine engine component body to receive the at least one fastener, wherein the opening has a wide portion at one surface of the gas turbine engine component body and a narrow portion at an opposite surface of the gas turbine engine component body (the limitations of the shape of component prior to fastening are considered under product-by-process guidance. Because the fastener will ultimately become integral with the claimed gas turbine engine component, the shape of a component’s fastener opening at an intermediate stage is considered here to have no patentable weight so long as it doesn’t affect the end product’s structure.).
As to claim 18, Jarmon in view of Gries teaches the gas turbine engine component according to claim 17 wherein the second woven structure has the opening to receive the at least one fastener (the limitations of the shape of component prior to fastening are considered under product-by-process guidance. , and wherein the at least one fastener comprises a woven fastener that is formed from the woven fiber material, and wherein the woven fastener is received within the opening of the second woven structure that is infiltrated with the matrix material to form the single-piece structure as a finished component product (the limitations of the shape of the fastener prior to fastening are considered under product-by-process guidance. Because the fastener will ultimately become integral with the claimed gas turbine engine component, the shape of a fastener at an initial stage is considered here to have no patentable weight so long as it doesn’t affect the end product’s structure.).
As to claim 19, Jarmon in view of Gries teaches the gas turbine engine component according to claim 18 wherein the woven fastener is woven from fibers to provide a fastener weave, and wherein fibers from the second woven structure extend into the fastener weave of the woven fastener such that the fibers bridge a fastener/component interface (because the component and fastener of Jarmon are integral, the fibers necessarily extend as claimed).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarmon in view of Gries as applied to claim 9 above, and further in view of Applicant’s Admitted Prior Art (Paragraphs 0001-0003 of the present disclosure, hereinafter AAPA).
As to claim 10, Jarmon in view of Gries teaches the gas turbine engine component according to claim 9 but does not teach the engine support structure comprises a metal plate. The material of the backing plate 110 is not discussed by Jarmon. However, in the field of gas turbines, it was well known at the time the invention was effectively filed to provide for backing plates made of metal to be supported by CMC liners and fasteners. See AAPA [0001-0003] which teaches CMC components are attached to “underlying metal engine structures.” Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the material of Jarmon’s backing plate to be metal. Such a person would have been motivated to do so since metals are widely studied and are known to provide appropriate rigidity, strength, heat resistance, and are relatively easy to work.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jarmon et al. (US 2010/0242486) in view of Gries as applied to claim 1 above, and further in view of Jarmon (US 2009/0226279 hereinafter Jarmon’279)
As to claim 16, Jarmon in view of Gries teaches the gas turbine engine component according to claim 1 but does not teach an environmental barrier coating applied to the surface of the gas turbine engine component body. However, environmental barrier coatings were known in the art at the time the invention was effectively filed. See Jarmon’279 which describes a structure of a turbine component having a stud 24 extending therefrom. This end structure is similar to that of Applicant’s invention and is thus considered analogous art. Moreover, Jarmon’279 teaches an environmental barrier coating is applied. [0029]: “The CMC component 14, such as MI SiC/SiC, is environmentally stable in an oxidizing combustion environment up to 2400 degrees F. With an environmental barrier coating (EBC) applied to the CMC component 14 surface, this temperature increases to 2700 degrees F. depending on the coating .

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art, Jarmon in view of Gries, does not teach the fastener portion (supports 112) is made from a tri-axial braided body and the component body portion (gas flow conduit 102) is made from a 2D fabric lay-up or a 3-D weaving. Instead, as Jarmon teaches the supports 112 and gas flow conduit 102 are integral, there is an expectation that they are made from the same textile configuration. While Gries acknowledges that different textile configurations may be combined into a single body (see section 2.4.4) there is no explicit or implicit teaching in Jarmon that the supports 112 and the conduit 102 are formed from braiding and lay-up or weaving respectively. 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 19 April 2021, with respect to the rejection(s) of the claims under Jarmon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jarmon in view of Gries.
Applicant argues Jarmon does not teach the fastener body is comprised of woven fiber material. Examiner acknowledges the textile configuration of the components of the end product, the claimed gas turbine engine component, is a structural limitation and would be perceivable by an artisan in possession of the claimed component. However, as indicated in the rejection above, Gries teaches that woven textile is one of a small number of options for CMC precursor textiles and that accordingly the gas flow conduit 102 and supports 112 being made from woven fibers would have been obvious to try at the time the invention was effectively filed. 
On pages 7-8 Applicant argues the limitation of an opening in the gas turbine component should be given patentable weight.
Examiner maintains the analysis that the opening is found only in an initial configuration of the gas turbine component and is not found in the final gas turbine component. Accordingly, as patent protection for product claims is given only for final products, any configuration of that product during an initial configuration is not given patentable weight. It is unclear how the final product can both have no opening and the opening. The claims have accordingly been rejected under 112(b) for being indefinite on this point. Similarly, it is unclear how the final product can both have the integral fastener and that fastener also being separate. 
As noted in the rejection under 112(b) above, if Applicant wishes to capture “combining two different structures”, they are encouraged to rewrite the claim as having method steps which will accordingly also be interpreted under product-by-process analysis.
Applicant’s arguments in favor of claim 1 are applicable to applicant’s arguments in favor of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 June 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the concept of a second woven structure different from the first woven structure does not appear as written in the originally filed specification. Under the broadest reasonable interpretation analysis, the woven portion of the component body is different from the woven portion of the fastener component by virtue of being at a distance from one another when the component is in its final form. That is, they are made up of separate molecules from each other, even if they are alike in every other regard, as appears to be the intent of the invention. If applicant intends “different” to have some other meaning, Applicant is encouraged to further narrow the claim and provide a reference to such an interpretation in the originally filed specification.